IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                                  _______________

                                    m 00-20940
                                  _______________




                                  W. SUE LEFALL,

                                                       Plaintiff,
                                  W. SUE LEFALL,

                                                       Plaintiff-Appellant,
                                       VERSUS

              BOARD OF REGENTS OF TEXAS SOUTHERN UNIVERSITY;
                           WILLARD L. JACKSON,
           IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF THE BOARD OF REGENTS
                            OF TEXAS SOUTHERN UNIVERSITY;
                                JAMES M. DOUGLAS,
IN HIS OFFICIAL CAPACITY AS PRESIDENT OF TEXAS SOUTHERN UNIVERSITY AND INDIVIDUALLY;
HAROLD ODOM,     INDIVIDUALLY; EDWARD GANTT, INDIVIDUALLY; AND KENNETH W.
                           JACKSON, INDIVIDUALLY,

                                                       Defendants-Appellees.


                            _________________________

                      Appeal from the United States District Court
                          for the Southern District of Texas
                                   (H-98-CV-2824)
                           _________________________


                                     June 8, 2001
Before SMITH, DUHÉ, and WIENER,
  Circuit Judges.

PER CURIAM:*

   W. Sue Lefall sued the Board of Regents of
Texas Southern University and certain of its
officials for sex discrimination under title VII
and for deprivation of substantive and
procedural due process under 42 U.S.C. §
1983. The district court entered summary
judgment in favor of defendants, and Lefall
appeals only under § 1983.

   We have reviewed the briefs and applicable
law and pertinent portions of the record and
have heard the arguments of counsel. We con-
clude that Lefall has made no showing of any
actions that colorably amount to a constitu-
tional violation. Plainly, defendants took no
action that can fairly be described as arbitrary
and capricious, even assuming that the parties
were bound by the 1985 staff manual that per-
mitted disciplinary action only for just cause.
Moreover, Lefall received all process she was
due to ensure her an oppportunity to vindicate
her rights. Absent a valid constitutional claim,
there is no need to visit the issue o f qualified
immunity.

   AFFIRMED.




    *
      Pursuant to 5TH CIR . R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2